TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-19-00453-CV



                           Volkswagen Aktiengesellschaft, Appellant

                                                  v.

                   The State of Texas and Travis County, Texas, Appellees



                FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         NO. D-1-GN-16-000370, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant Volkswagen Aktiengesellschaft has filed a motion for temporary relief,

seeking to stay the underlying proceedings during pendency of its interlocutory appeal from an

order denying its special appearance. We grant the motion and stay all proceedings in the MDL

court, except for any jurisdictional-specific discovery proceeding related to the special

appearances of other defendants, until disposition of the appeal or until further order of this

Court. See Tex. R. App. P. 29.3 (providing that appellate court may make temporary orders

necessary to preserve parties’ rights until disposition of the appeal).

               It is ordered on March 6, 2020.



Before Chief Justice Rose, Justice Triana, and Justice Smith